DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2018/057040, filed 03/20/2018. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 17305315.8, filed on 03/21/2017 in Japan.

Status of the Claims
Claims 1-5, 8 and 9 are pending; claim 7 is canceled; claims 1, 2 and 8 are amended; claims 1-5, 8 and 9 are examined below. 

Withdrawn Objections/Rejections
The previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification (06/27/2022).
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to amendments to the claims.

Maintained Grounds of Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 1 recites “determining a level of hepatocyte-derived microvesicles in a blood sample obtained from the patient, wherein when the level of microvesicles in a blood sample obtained from the patient, wherein when the level of microvesicles is higher than a predetermined reference value, then the patient will have a transplantation-free survival time of less than 6 months”. See also, similarly recited at claim 8.
The natural relationship to which the claims are directed (i.e., the relation between the level of hepatocyte-derived microvesicles and prognosis, namely transplantation-free survival time) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The present claims are similar to those in Mayo in that they involve a “relation itself [which] exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. Similarly, it is naturally occurring phenomenon that hepatocyte-derived microvesicles correlate with transplantation-free survival time.
Additionally, the step comprises the comparison of the measured level to a “predetermined reference value”. Such a “comparing” step also expresses a natural law as above, (the naturally occurring relationship between the level in those with cirrhosis and transplantation-free-survival time).
Furthermore, the act of comparing to a predetermined reference level is a step categorized as an abstract idea, namely a mental process/concept performed in the human mind (such as a practitioner simply thinking about the measured level in relation to the predetermined reference level and making an evaluation, judgement or opinion). The claims, under their broadest reasonable interpretation, cover performance of identifying risk solely within the human mind, or by a human using a pen and paper. Comparing information regarding a sample to a predetermined reference (i.e., control or target data) represents abstract ideas. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
The recited “predetermined reference value” also constitutes an abstract idea (a reference or cutoff value being itself a mathematical concept). 
Claim 1 as amended further recites “prioritizing the patient on a transplant waiting list when the patient is identified as having a transplantation-free survival time of less than six months”. However, the claim does not clearly require this step be performed, see rather the claim recites “wherein when the level….is higher…, then the patient will have a transplantation-free survival time of less than six months, and prioritizing the patient…when the patient is identified as having a transplantation free survival time of less than six months”. As a result of this language, the claim limitation is recited as conditional and is not necessarily required as an active method step. Nonetheless, a step of “prioritizing” is also considered to be a mental-step type abstract idea, as “prioritizing” is categorized as concepts performed in the human mind. Given broadest reasonable interpterion, “prioritizing” encompasses observing results and making/forming a judgement.
Step 2A, Prong 2
The above discussed steps of “determining” and comparing to a predetermined reference are insufficient to integrate the judicial exceptions into a practical application because the steps correspond to mental activity, which could be performed in a practitioner’s mind. Such steps are insufficient to constitute a practical application. The above identified limitations represent the judicial exceptions themselves and are not a practical application thereof. 
The independent claims are not limited to any particular assay method/technique or reagent for determining the level of hepatocyte-derived microvesicles. The sample is a sample obtained from a patient suffering from cirrhosis (see recited at the preamble, the method for predicting survival time “of a patient suffering from cirrhosis”).
However, providing/obtaining a blood sample from a patient with cirrhosis and determining the level of hepatocyte-derived microvesicles fails to go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See also MPEP 2106.05(g) regarding examples of activities that the courts have found to be insignificant extra-solution activity, including determining the level of a biomarker in blood.
Claim 1 as amended further recites “prioritizing the patient on a transplant waiting list when the patient is identified as having a transplantation-free survival time of less than six months”. However, this limitation fails to amount to a practical application of the judicial exception. Integration into a practical application requires an additional element or a combination of additional element in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. In the instant case, “prioritizing” does not amount to a practical application. Specifically, “prioritizing” as presently recited is a mental-step type abstract idea, as “prioritizing” is categorized as concepts performed in the human mind. However, see as also noted above, prioritizing is not necessarily required.
The dependent claims do further limit the steps of determining the level, see for example claim 2 recites “isolating” by centrifugation and “contacting” with at least one binding partner directed against specific surface markers of hepatocyte-derived microvesicles, claim 3 recites binding partner is monoclonal antibody, namely binds to M30 or M65 cytokeratin, and further see claim 5, “determined by an ELISA assay”. However, these steps similarly do not amount to more than insignificant pre-solution activity, necessarily performed in order to gather the data. 
Claim 8 does further recite, following a step of determining as discussed above, a step of “administering a preventative treatment or transplanting a liver into a patient whose measurement is indicative of the short transplantation-free survival time of less than six months”. While limitations directed to applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition can be indicative of integration into a practical application, such limitations must be evaluated in terms of their particularity or generality (i.e., of the treatment/prophylaxis), have more than a nominal or insignificant relationship to the exception(s), and/or must amount to more than mere extra-solution activity or field of use. In the present case, the claimed treatment step does not clearly apply or use the judicial exception to effect treatment because at claim 8 step ii) is still recited conditionally (e.g., rather than reciting the patient is determined to have a transplantation-free survival time of less than six months, and administering a particular and specific treatment or transplanting the liver to the patient determined to have a transplantation free survival time of less than 6 months, the claims recite language such as “when the level … is higher” and “administering…into a patient whose measurement is indicative”). Even as amended, the subsequent administering step is then only applied/used for instances that patient is determined to have short transplantation-free survival time (i.e., the claim encompasses taking new action, for example when the patient is not found to have a transplantation free survival time of less than 6 months).
Additionally, the administering step is recited as administering one of two alternatives, namely a specific and particular step of “transplanting a liver”, but also an alternative that is “administering a preventative treatment”, which is not a particular treatment or prophylaxis and is extremely general. Such a general step is not particular and is instead merely instructions to “apply” the exception(s) in a generic way. As a result, such a step does not integrate the judicial exceptions into a practical application.
Claim 9 does specify the preventative treatment includes one or more of an antiapoptotic agent, a vasoactive drug and an antifibrotic agent, however see as noted above, claim 8 encompasses determining a patient has long survival time and taking no action (no practical application of the judicial exception(s)). 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additional elements of the claims, including determining in a blood sample from a patient suffering from cirrhosis, the level of hepatocyte-derived microvesicles by binding assay (such as ELISA), detecting cytokeratin-18, fails to go beyond that which was considered routine and conventional in the assay art at the time. In particular, see Rautou et al., cited in detail below (under 35 U.S.C. 103), specifically disclosing M65 ELISA (targeting CK-18) in order to detect the level of hepatocyte-derived microvesicles. 
The combination of the steps fail to gather the data (i.e., determine the level of microvesicles) in an unconventional way, and as such fail to provide and “inventive concept” under step 2B. 
See as further evidence regarding the routine and conventional nature of determining extracellular vesicles by assay, particularly ELISA, include Lamparski et al., US PG Pub No. 2004/0241176A1 (para [0112] and Figure 11, ELISA of exosomes detecting exosomes, i.e. microvesicles, released from various mammalian cells (abstract)); Skolnick et al., US PG Pub No. 2012/0309018A1 (teaching various techniques known for determining exosomes, including ELISA, see para [0011]), and Newman et al., US PG Pub No. 2014/0134606A1 (see e.g., abstract, paras [0035], [0036], [0160], detection of exosomes by ELISA). See also, Lohse, US Patent No. 6,475,804B1, cytokeratins 8 and 18 are considered liver cytokeratins (col. 1, lines 39-40), further Mukaidani et al., US PG Pub No. 2009/0313710A1, para [0131] (hepatocyte-specific cytokeratin 8/18).
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rautou et al., Abnormal Plasma Microparticles Impair Vasoconstrictor Responses in Patients with Cirrhosis, Gastroenterology, (2012), (17 pages) (IDS entered 09/18/2019) in view of Bowie et al., U.S. Patent No. 5,750,345 and Buechler et al., U.S. 2004/0121343, and as evidenced by PEVIVA, M65® ELISA [Online], Accessed at: https://litzungbio.com/wp-content/uploads/2016/12/90822-M65-ELISA-data-sheet.pdf. (2010).
Rautou et al. teach a method of determining the level of hepatocyte-derived microvesicles in a blood sample (plasma) obtained from a patient with cirrhosis (see abstract, page 2 end of col. 2, to page 3, col. 1). Rautou et al. further teach comparing measured hepatocyte derived microvesicle level in subjects to the level in healthy control subjects (e.g., Figure 1c, see also page 3, col. 2, last paragraph). Rautou et al. teach that level of microvesicle particles of hepatocyte origin (CK-18+) increased with severity of cirrhosis (higher levels with severity of disease), see page 4, col. 1, para 3. See for example, Figure 1E of Rautou, Rautou correlate the level of hepatocyte derived MPs with transplant-free survival time as classified according to the MELD score and child-Pugh score (a score used to assess the prognosis of cirrhosis, in terms of survival) (see also page 4, col. 1, para 4).
	From the disclosure of Rautou, it is understood (see in particular, Figure 1E and page 4, col. 1, para 4) that the higher the level of hepatocyte derived microvesicles in a patient’s sample, the more severe their disease, and the shorter their survival time (survival without transplant, i.e., transplantation-free survival).
	Rautou, although teaching comparison of the level of hepatocyte derived microvesicles in those with cirrhosis to the level measured in healthy controls (i.e. a predetermined reference), and teaching correlating levels measured in those with cirrhosis with projected survival (in terms of Pugh-Score, for example), fails to specifically and directly teach wherein when the level is compared to “a predetermined reference value” and is higher, the patient will have “a transplantation free survival time of less than 6 months”, prioritizing the patient that is identified as less than 6 months on the transplant waiting list. 
With respect to the use of predetermined cutoff level to identify/distinguish those with short/long transplantation-free survival, it was well known in the art at the time to select appropriate threshold or cut-off values of a marker when conducting clinical assays in order to distinguish subjects/classify subjects (for example, normal vs. disease subjects). 
For example, Bowie et al. teach that the selection of such a cut-off value is within the ordinary skill of the art using routine statistical analysis (column 7, line 65 to column 8, line 3). 
Similarly, Buechler et al. teach that a clinical marker may be compared to a "normal" value, or to a value identified as being indicative of the presence or absence of a particular disease [0023]. A threshold may be selected, above or below which the test is considered normal or abnormal [0024]-0025], [0054]. Diagnostic and/or prognostic markers are mentioned [0029], [0053]. Changing the cutoff selected to distinguish between a positive and negative test result trades off between the number of false negatives and the number of false negatives, i.e. trades off between sensitivity and specificity [0065], [0068], [00112]. See especially [0112], where it is taught that one skilled in the art can adjust the diagnostic threshold in order to optimize clinical sensitivity and specificity. 
Therefore, when taken together (Bowie and Buechler) with the teachings of Rautou et al., it would have been obvious to one of ordinary skill in the art to select appropriate predetermined cut-off level (i.e., a predetermined reference) of hepatocyte-derived microvesicles and to compare a subject’s (cirrhosis patient’s) hepatocyte-derived microvesicles level to the cut-off when using hepatocyte-derived microvesicles as an indicator of transplantation-free survival time. 
Put another way, it would have been prima facie obvious to one having ordinary skill in the art to apply the methods of Rautou et al., of determining a level of hepatocyte-derived microvesicles in those with cirrhosis, in a prospective manner by comparing to a predetermined reference determined from healthy control subjects in order to perform risk stratification and determine patients with short, such as less than 6 months. 
One having ordinary skill in the art, would have a reasonable expectation of success because although Rautou retrospectively correlated the level of hepatocyte-derived microvesicles in a blood sample from a subject with cirrhosis with transplantation-free survival time, the reference nonetheless clearly teaches a correlation between the level of hepatocyte-derived microvesicles and severity, and severity with survival time (correlates increased level compared to a level in normal healthy controls, with worsening cirrhosis, and subsequently shorter transplantation-free survival time).
Further regarding the amendments to the claim, it is further noted the only active method step  required of the claim is “determining a level of hepatocyte-derived microvesicles in a blood sample” and comparing to a reference. The claim language, “wherein when the level of microvesicles is higher than a predetermined reference value, then the patient will have a transplantation-free survival time of less than 6 months, and prioritizing the patient on the transplant waiting list when the patient is identified as having a transplantation-free survival time of less than six months” is recited as a conditional limitation. Put another way the claim does not require a higher level be detected, and subsequent prioritizing step be performed. Rather, for example, the claim would also encompass determining level that is not higher (no prioritizing performed). 
	Regarding claim 2, see Rautou et al., the cited reference teaches determining level of microvesicles by first isolating from blood via centrifugation and then contacting with at least one binding partner directed against cytokeratin-18, a specific surface marker (see for example page 2, last paragraph, platelet-free plasma obtained by successive centrifugation; page 3, col. 1, para 2-3, ELISA performed on the platelet-free plasma).
	Regarding claims 3 and 4, see Rautou teach M65 ELISA kit, PEVIVA AB, Bromma, Sweden (kit which uses monoclonal antibody, see as is evidenced by PEVIVA product note).
	Regarding claim 5, see as cited in detail previously above, Rautou teaching ELISA targeted cytokeratin-18 to identify microvesicles.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rautou et al. in view of Bowie et al., Buechler et al. and Mukerji et al., Improving Survival in Decompensated Cirrhosis, International Journal of Hepatology, Article ID 318627, (2012), 14 pages.
	Rautou et al. is as cited in detail previously above, Rautou teaching a method substantially as claimed (see as discussed above, regarding claim 1).
	 From the disclosure of Rautou, it is understood (see in particular, Figure 1E and page 4, col. 1, para 4) that the higher the level of hepatocyte derived microvesicles in a patient’s sample, the more severe their disease, and the shorter their survival time (survival without transplant, i.e., transplantation-free survival).
	Rautou, although teaching comparing the level those with cirrhosis to the level measured in healthy controls (i.e. a predetermined reference), and teaching correlating levels measured in those with cirrhosis with projected survival (in terms of Pugh-Score, for example), fails to specifically and directly teach comparing to “a predetermined reference value”, and determining “a short transplantation free survival time” when the level is higher than the reference, and a “long transplantation free survival time” when the level is lower than the reference. 
Bowie et al. and Buechler et al. are also each as cited in detail previously above (see above). With respect to the use of predetermined cutoff level to identify/distinguish those with short/long transplantation-free survival, it was known in the art to select appropriate threshold or cut-off values of a marker when conducting clinical assays in order to distinguish subjects/classify subjects (for example, normal vs. disease subjects). 
	Mukerji et al. teach the treatment of choice for decompensated cirrhosis is orthotopic liver transplantation (see page 1, col.1, para 1; end of col. 2); the reference suggests in order to improve mortality, there is a need to prolong survival until a transplant is received. See page 1, col. 1, para 1, Mukerji teach the MELD score is used for organ allocation in the US (for predicting mortality, see also page 2, col. 1, referring to how liver allocations in the US were made based on Pugh criteria historically, further then discussing the introduction of the MELD scoring system). Mukerji teach the importance in preserving patients with high MELD scores in suitable condition until transplant can be performed (see abstract, page 1, col. 1, para 1, page 8, col. 2, last paragraph)
It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Rautou et al. with the teachings of Bowie and Buechler for the reasons as indicated previously above in detail (see above regarding claim 1, as the same reasoning also applies presently, including determining the patient has a transplantation free survival time of less than 6 months (see as indicated above, Rautou et al. teach that the higher the level of hepatocyte derived microvesicles in a patient’s sample, the more severe their disease, and the shorter their survival time).
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, to administer to those patients indicated to be of short transplantation-free survival time, preventative treatment or to transplant their liver, because preserving a patient until transplant or providing a transplant are the only options for a patient’s survival (see Mukerji). One having ordinary skill would have a reasonable expectation of success relying on the level of hepatocyte-derived microvesicles to establish transplantation-free survival time, further administering to those indicated to have short survival time preventative treatment or transplant, since the level of hepatocyte-derived microvesicles was recognized in the art to correlate with transplant-free survival time as classified according to the MELD score and child-Pugh score (Rautou), and since it was known that these are the only therapeutic interventions recognized as suitable for survival for some with short survival time (Mukerji).
	Although the combination of the art fails to teach determining the patient will have a survival time of less than 6 months, see as discussed above, Buechler at para [0112],  teach it is known in the art that one skilled in the art can adjust the diagnostic threshold in order to optimize clinical sensitivity and specificity. As such, it would have been further obvious, and one would have a reasonable expectation of success, establishing/relying on a cutoff value that distinguishes those with a short survival time of less than 6 months because the art (Rautou) does demonstrate level of microvesicles correlates with disease severity with correlates with survival. 
	Regarding claim 9, Mukerji also teach that varices parallels disease severity, that prophylaxis has an important role, that variceal hemorrhage is related to a substantial decline in mortality (see page 5, col. 2, paragraph 1 of section 7). Further, see page 6, col. 2, para 2, pharmacotherapy is considered one of the cornerstones of treatment. Vasopressin (a vasoactive agent) is acknowledged as a an available pharmacotherapeutic option (page 6, col. 2, para 2).
	As such, given that vasopressin is an art recognized therapeutic administered to cirrhosis patients in an effort to preserve their condition until transplant can be provided, it would have been obvious to have administered vasopressin. In particular, it would have been obvious to administer vasopressin to those with cirrhosis and indicated to have short survival time (as above), since these patients would correlate with severe disease (higher microvesicle level indicating higher severity and lower survival time), and those with severe disease are known in the art to be at risk of complications such as varices which effect mortality, specifically variceal hemorrhage. One having ordinary skill in the art would have a reasonable expectation of success because vasopressin is an art recognized treatment option for these subjects (Mukerji).

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding Applicant’s amendments to the specification, the amendments are entered and the previous objection is withdrawn.
The previous rejection of claims under 35 U.S.C. 112(b) is also withdrawn as indicated previously above.
Regarding remarks at page 5-8 specific to the rejection of claims under 35 U.S.C. 101, Applicant indicates amendments to the claims in order to overcome the previous rejection. See amended grounds of rejection, the claims as amended are rejected for the reasons as indicated in detail above. For the reasons as indicated, the amended limitations are not sufficient to amount to a practical application of the judicial exceptions under 35 U.S.C. 101.
Regarding the rejection of claims under 35 U.S.C. 103, at remarks pages 6-7 Applicant argues that Rautou does not relate the level of MPs with prioritization of a patient for transplantation, or transplantation treatment, and thus provides no motivation (page 7). However, see as discussed above, it is first noted that the claims do not specifically or necessarily require prioritization or treatment, rather the claims are recited using a conditional wherein clause (wherein, when detected higher than a reference value), thereby also encompassing detection that is not higher. Nonetheless, although not at the abstract, see as cited from the disclosure of Rautou, it is understood (see in particular, Figure 1E and page 4, col. 1, para 4) that the higher the level of hepatocyte derived microvesicles in a patient’s sample, the more severe their disease, which in turn means the shorter their survival time (survival without transplant, i.e., transplantation-free survival). As a result, it is maintained that the claimed invention is not unobvious over the cited prior art of record for the reasons as discussed in the detailed grounds of rejection above. 
	At remarks page 7-8 Applicant further argues Mukerji teaches away from the present invention by citing efforts to include persistent serum sodium <130 mEq/L as a way to improve MELD score, arguing that Mukerji fails to teach MVs as an indicator. However, this is not persuasive, Mukerji does not rise to a level of teaching away because it does not discourage, disparage or directly contradict the combination of the cited art. Rather, Mukerji is cited merely regarding that it was known in the art at the time that the treatment of choice for decompensated cirrhosis is orthotopic liver transplantation (see page 1, col.1, para 1; end of col. 2); the reference suggests in order to improve mortality, there is a need to prolong survival until a transplant is received. See page 1, col. 1, para 1, Mukerji teach the MELD score is used for organ allocation in the US (for predicting mortality, see also page 2, col. 1, referring to how liver allocations in the US were made based on Pugh criteria historically, further then discussing the introduction of the MELD scoring system). Mukerji teach the importance in preserving patients with high MELD scores in suitable condition until transplant can be performed (see abstract, page 1, col. 1, para 1, page 8, col. 2, last paragraph). 
	Rautou establishes the correlation between MVs and survival time (namely that MVs correlate with increasing severity/disease severity, which in turn is related to one’s survival time, i.e., the more severe, the shorter the survival time). 
	For all of these reasons, Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 are not persuasive. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/             Primary Examiner, Art Unit 1641